EXHIBIT 10.25
 
Executive Services Agreement
 
July 11, 2008


Bill Adams
President
Patient Safety Technologies, Inc.
43460 Ridge Park Drive, Suite 140
Temecula, CA 92590


Dear Bill:


Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that Patient Safety Technologies,
Inc. (the “Company,” “you” or “your”) desires to employ Mary Lay, a member of
Tatum (the “Employee”), to serve as the interim Chief Financial Officer of the
Company.  This letter along with the terms and conditions attached as Exhibit A
and any other exhibits or schedules attached hereto (collectively, the
“Agreement”) confirms our mutual understanding of the terms and conditions upon
which we will make available to you the Employee and Tatum’s intellectual
capital to the Employee for use in connection with the Employee’s employment
relationship with you.


Effective as of July 14, 2008, the Employee will become your employee serving in
the capacity set forth above.  The Employee will work on a full-time basis and
be subject to the supervision, direction and control of and report directly to
the Company’s management.  While the Employee will remain a member of Tatum and
have access to Tatum’s intellectual capital to be used in connection with the
Employee’s employment relationship with you, we will have no supervision,
direction or control over the Employee with respect to the services provided by
the Employee to you.
 
You will pay directly to the Employee a salary of $14,000 per month
(“Salary”).  In addition, you will reimburse the Employee for out-of-pocket
expenses incurred by the Employee to the same extent that you reimburse other
senior managers for such expenses.  In addition, you will pay directly to Tatum
a fee of $6,000 per month (“Fees”). The term of this agreement is six months
(180 days) after which time the above salary and fees will be increased to
$17,500 and $7,500 respectively for up to an additional three months (90 days).
In the event you terminate the agreement after 120 days but prior to 180 days,
other than to convert the Employee to a permanent employee, the salary and fees
will retroactively be adjusted to $17,500 and $7,500, respectively.
 
Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies.  Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A at the same time
payments are made to the Employee.
 
Except as specifically provided for herein, you will have no obligation to
provide the Employee with any health insurance benefits during the term of this
agreement  In lieu of the Employee participating in the Company-sponsored
employee health insurance plans, the Employee will remain on her current health
insurance plans.
 
As an employee, the Employee will be eligible for any bonus and equity
incentives, vacation and holidays consistent with the Company’s policy as it
applies to senior management.
 
You will have the opportunity to make the Employee a permanent, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time. (see Exhibit A, Section 5)
 
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $10,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A.  The Deposit is
due upon the execution of this Agreement.
 

 

--------------------------------------------------------------------------------

 
 
To the extent the Company has directors’ and officers’ liability insurance in
effect, the Company will provide such insurance coverage for the Employee at no
additional cost to the Employee, along with written evidence to Tatum or the
Employee that the Employee is covered by such insurance.  Furthermore, the
Company will maintain such insurance coverage with respect to occurrences
arising during the term of this Agreement for at least three years following the
termination or expiration of this Agreement or will purchase a directors’ and
officers’ extended reporting period or “tail” policy to cover the Employee.
 
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding.  We would be pleased to discuss this
Agreement with you at your convenience.  If the foregoing is in accordance with
your understanding, please sign a copy of this Agreement and return it to my
attention.
 
Sincerely,
 
Tatum, LLC
 
 
/s/  Mark C. Neilson

--------------------------------------------------------------------------------

Mark C. Neilson, Managing Partner-San Diego
 
 
Accepted and agreed:
 
 
Patient Safety Technologies, Inc.
 
 
By:  /s/ Williams Adams

--------------------------------------------------------------------------------

Name:  William Adams
Title: Chief Executive Officer
 

 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Terms and Conditions
 
1.    Relationship of the Parties.  The parties agree that Tatum will be serving
the Company as an independent contractor for all purposes and not as an
employee, agent, partner of, or joint venturer with the Company and that the
Employee will be serving the Company as an employee of the Company for all
purposes and not as an independent contractor.
 
2.    Payment Terms.  Payments to Tatum should be made by electronic transfer in
accordance with the instructions set forth below or such alternative
instructions as provided by Tatum from time to time.  Any amounts not paid when
due may be subject to a periodic service charge equal to the lesser of 1.5% per
month and the maximum amount allowed under applicable law, until such amounts
are paid in full, including assessed service charges.  In lieu of terminating
this Agreement, Tatum may suspend the provision of services (including the
Employee’s services) if amounts owed are not paid in accordance with the terms
of this Agreement.
 
3.    Deposit.  If the Company breaches this Agreement and fails to cure such
breach as provided for herein, Tatum will be entitled to apply the Deposit to
its or the Employee’s damages resulting from such breach.  In the event the
Deposit falls below the amount required, the Company will pay Tatum an
additional amount equal to the shortfall.  Upon the expiration or termination of
this Agreement, Tatum will return to the Company the balance of the Deposit
remaining after application of any amounts to damages as provided for herein,
including, without limitation, unfulfilled payment obligations of the Company to
Tatum or the Employee.
 
4.    Termination.
 
(a)           Either party may terminate this Agreement by providing the other
party a minimum of 15 days’ advance written notice and such termination will be
effective as of the date specified in such notice, provided that such date is no
earlier than 15 days after the date of delivery of the notice.  Tatum will
continue to provide, and the Company will continue to pay for, the services
until the termination effective date.
 
(b)           Tatum may terminate this Agreement immediately upon written notice
to the Company if: (i) the Company is engaged in or asks Tatum or the Employee
to engage in or ignore any illegal or unethical activity; (ii) the Employee
ceases to be a member of Tatum for any reason; (iii) the Employee becomes
disabled; or (iv) the Company fails to pay any amounts due to Tatum or the
Employee when due.  For purposes of this Agreement, disability will be defined
by the applicable policy of disability insurance or, in the absence of such
insurance, by Tatum’s management acting in good faith.  Notwithstanding the
foregoing, in lieu of terminating this Agreement under (ii) and (iii) above,
upon the mutual agreement of the parties, the Employee may be replaced by
another Tatum member.
 
(c)           In the event that a party commits a breach of this Agreement,
other than for the reasons described in the above Section, and fails to cure the
same within 10 days following delivery by the non-breaching party of written
notice specifying the nature of the breach, the non-breaching party may
terminate this Agreement effective upon written notice of such termination.
 
(d)           The expiration or termination of this Agreement will not destroy
or diminish the binding force and effect of any of the provisions of this
Agreement that expressly, or y reasonable implication, come into or continue in
effect on or after such expiration or termination, including, without
limitation, provisions relating to payment of fees and expenses (including
witness fees and expenses), hiring the Employee, governing law, arbitration,
limitation of liability, and indemnity.
 
5.    Hiring the Employee Outside of a Tatum Agreement.  The parties recognize
and agree that Tatum is responsible for introducing the Employee to the Company.
Therefore, if, at any time during the term of this Agreement or the 12-month
period following the termination or expiration of this Agreement, other than in
connection with this Agreement or another Tatum agreement, the Company employs
the Employee, or engages the Employee as an independent contractor, Tatum will
be entitled to receive as a placement fee an amount equal to thirty percent
(30%) of the Annualized Compensation (as defined below).  The amount will be due
and payable to Tatum upon written demand to the Company.  “Annualized
Compensation” means the equivalent of the Employee’s base Salary calculated on a
full-time annual basis.
 
 

--------------------------------------------------------------------------------


 
6.    Warranties and Disclaimers.  It is understood that Tatum does not have a
contractual obligation to the Company other than to provide the Employee to the
Company and to provide the Employee access to Tatum’s intellectual capital to be
used in connection with the Employee’s employment relationship with the
Company.  The Company acknowledges that any information, including any resources
delivered through Tatum’s proprietary information and technology system, will be
provided by Tatum as a tool to be used in the discretion of the Company.  Tatum
will not be responsible for any action taken by the Company in following or
declining to follow any of Tatum’s or the Employee’s advice or
recommendations.  Tatum represents to the Company that Tatum has conducted its
standard screening and investigation procedures with respect to the Employee
becoming a member of Tatum, and the results of the same were satisfactory to
Tatum.  Tatum disclaims all other warranties, whether express, implied or
statutory.  Without limiting the foregoing, Tatum makes no representation or
warranty as to the services provided by the Employee, or the accuracy or
reliability of reports, projections, certifications, opinions, representations,
or any other information prepared or made by Tatum or the Employee
(collectively, the “Information”) even if derived from Tatum’s intellectual
capital, and Tatum will not be liable for any claims of reliance on the
Information or that the Information does not comply with federal, state or local
laws or regulations.  The services provided by Tatum hereunder are for the sole
benefit of the Company and not any unnamed third parties.  The services will not
constitute an audit, review, or compilation, or any other type of financial
statement reporting or attestation engagement that is subject to the rules of
the AICPA or other similar state or national professional bodies and will not
result in an opinion or any form of assurance on internal controls.
 
7.    Limitation of Liability; Indemnity.
 
(a)           The liability of Tatum in any and all categories and for any and
all causes arising out of this Agreement, whether based in contract, tort,
negligence, strict liability or otherwise will, in the aggregate, not exceed the
actual Fees paid by the Company to Tatum over the previous two months’ of the
Agreement.  In no event will Tatum be liable for incidental, consequential,
punitive, indirect or special damages, including, without limitation, any
interruption or loss of business, profit or goodwill.  As a condition for
recovery of any liability, the Company must assert any claim against Tatum
within three months after discovery or 60 days after the termination or
expiration of this Agreement, whichever is earlier.
 
(b)           The Company agrees to indemnify Tatum and the Employee to the full
extent permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Employee’s
services to the Company.
 
8.    Governing Law, Arbitration, and Witness Fees.
 
(a)           This Agreement will be governed by and construed in accordance
with the laws of the State of Georgia, without regard to conflicts of laws
provisions.
 
(b)           If the parties are unable to resolve any dispute arising out of or
in connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration will be conducted in the Atlanta, Georgia office of
the AAA by a single arbitrator selected by the parties according to the rules of
the AAA, and the decision of the arbitrator will be final and binding on both
parties.  In the event that the parties fail to agree on the selection of the
arbitrator within 30 days after either party’s request for arbitration under
this Section, the arbitrator will be chosen by the AAA.  The arbitrator may in
his or her discretion order documentary discovery but will not allow depositions
without a showing of compelling need.  The arbitrator will render his or her
decision within 90 days after the call for arbitration.  Judgment on the award
of the arbitrator may be entered in and enforced by any court of competent
jurisdiction.  The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section.  Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of undisputed amounts
through any court of competent jurisdiction.
 
(c)           In the event any member or employee of Tatum (including, without
limitation, the Employee to the extent not otherwise entitled in his or her
capacity as an employee of the Company) is requested or authorized by the
Company or is required by government regulation, subpoena, or other legal
process to produce documents or appear as witnesses in connection with any
action, suit or other proceeding initiated by a third party against the Company
or by the Company against a third party, the Company will, so long as Tatum is
not a party to the proceeding in which the information is sought, reimburse
Tatum for its member’s or employee’s professional time (based on customary
rates) and expenses, as well as the fees and expenses of its counsel (including
the allocable cost of in-house counsel), incurred in responding to such
requests.
 
 

--------------------------------------------------------------------------------


 
9.    Miscellaneous.
 
(a)           This Agreement constitutes the entire agreement between the
parties with regard to the subject matter hereof and supersede any and all
agreements, whether oral or written, between the parties with respect to its
subject matter.  No amendment or modification to this Agreement will be valid
unless in writing and signed by both parties.
 
(b)           If any portion of this Agreement is found to be invalid or
unenforceable, such provision will be deemed severable from the remainder of
this Agreement and will not cause the invalidity or unenforceability of the
remainder of this Agreement, except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.
 
(c)           Neither the Company nor Tatum will be deemed to have waived any
rights or remedies accruing under this Agreement unless such waiver is in
writing and signed by the party electing to waive the right or remedy.  The
waiver by any party of a breach or violation of any provision of this Agreement
will not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision of this Agreement.
 
(d)           Neither party will be liable for any delay or failure to perform
under this Agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
party’s reasonable control.
 
(e)           The Company may not assign its rights or obligations under this
Agreement without the express written consent of Tatum.  Nothing in this
Agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the
Employee.
 
(f)           The Company agrees to reimburse Tatum for all costs and expenses
incurred by Tatum in enforcing collection of any monies due under this
Agreement, including, without limitation, reasonable attorneys’ fees.
 
(g)           The Company agrees to allow Tatum to use the Company’s logo and
name on Tatum’s website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum.  Tatum will not use the Company’s
logo or name in any press release or general circulation advertisement without
the Company’s prior written consent.
 
 

--------------------------------------------------------------------------------